Order filed June 27, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-11-00283-CR
                                   __________

                       JOE LOUIS TIENDA, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 428th District Court
                                Hays County, Texas
                            Trial Court Cause No. 07-802


                                    ORDER
      This appeal has been unduly stalled due to the failure of Appellant’s
appointed counsel, Michael Packard, to file an appellate brief. The brief was
originally due on November 19, 2012. On December 19, the court on its own
motion granted an extension until January 3, 2013. On May 9, 2013, after four
months had passed with no communication from Packard, this court issued an
order directing Packard to file in this court a brief on behalf of Appellant on or
before May 24, 2013. Instead, on May 24, 2013, Packard filed a motion for
extension of time to file Appellant’s brief in which counsel questioned his
competency to represent Appellant due to a change in counsel’s practice area and a
language barrier. We overruled the motion for extension of time filed by Packard.
      On June 17, 2013, this court received from E. Chevo Pastrano a motion to
extend the time to file Appellant’s brief. In the motion, Pastrano asserts that he
was appointed by the trial court on June 6, 2013, to represent Appellant. Attached
to Pastrano’s motion are copies of the following documents: Packard’s June 5,
2013 motion to withdraw as counsel; an order signed by the trial court on June 6,
2013, granting Packard’s motion to withdraw; and an order signed by the trial
court on June 7, 2013, appointing Pastrano to represent Appellant in this appeal.
We note that Packard did not file in this court a motion to withdraw. See TEX. R.
APP. P. 6.5.
      Pursuant to TEX. R. APP. P. 25.2(g), when the record is filed in an appellate
court, “all further proceedings in the trial court—except as provided otherwise by
law or by these rules—will be suspended” until the appellate court’s mandate is
received.      In light of the circumstances surrounding this appeal, including
Packard’s desire to withdraw, his asserted lack of competency, and the trial court’s
entry of two orders after the record was filed in this case when it had no
jurisdiction to do so, we abate the appeal.
     We abate the appeal and remand the cause to the trial court so that it may, in
proper format, determine the following:
     1. Whether Tienda desires to prosecute his appeal;
     2. Whether Tienda is indigent; and
     3. If indigent, whether appointed counsel, Michael Packard, should be
        removed as appellate counsel and new counsel appointed.

                                          2
See TEX. R. APP. P. 38.8(b). The trial court is directed to make appropriate findings
and recommendations and to appoint new appellate counsel, such as Pastrano, if
appropriate. The trial court clerk is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any
orders of the trial court. If a hearing is held, the court reporter is directed to
prepare and forward to this court the reporter’s record from the hearing. These
records are due to be filed in this court on or before July 29, 2013. Appellant’s
brief will be due to be filed in this court within thirty days after the date this appeal
is reinstated.
       The appeal is abated.


                                                      PER CURIAM


June 27, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                            3